667 S.E.2d 640 (2008)
GOWINS
v.
GARY.
No. A07A0642.
Court of Appeals of Georgia.
August 29, 2008.
Moss & Rothenberg, Robert A. Moss, Atlanta, for appellant.
Kenneth H. Schatten, Tamar O. Faulhaber, Atlanta, for appellee.
ANDREWS, Judge.
In Gowins v. Gary, 284 Ga.App. 370, 643 S.E.2d 836 (2007), we considered an appeal from the trial court's judgment on a petition by Gowins to hold Gary in contempt for wilful failure to make child support payments which accrued under a settlement agreement incorporated into the judgment of the court. We affirmed the trial court's judgment to the extent the court found Gary in contempt for failure to pay support which accrued under the agreement after it was incorporated into the court's judgment; reversed the trial court's judgment to the extent the court found it had no authority to consider whether Gary was in contempt for failure to pay support which accrued under the agreement prior to the date it was incorporated into the court's judgment; vacated the trial court's judgment refusing to award interest on the amount of child support enforceable by contempt, and remanded the case for the trial court to reconsider the award of interest. In Gary v. Gowins, 283 Ga. 433, 658 S.E.2d 575 (2008), the Supreme Court granted certiorari "to determine whether the Court of Appeals erred by concluding that the trial court had authority to consider holding a parent in contempt for failing to make child support payments which accrued under a settlement agreement prior to the date the agreement was incorporated into a court judgment," and *641 reversed the judgment of this Court on that issue. Accordingly, the judgment of the Supreme Court is made the judgment of this Court. Otherwise, the judgment of this Court in Gary, 284 Ga.App. 370, 643 S.E.2d 836 remains unchanged.
Judgment affirmed in part and vacated in part, and case remanded with direction.
ELLINGTON and ADAMS, JJ., concur.